Name: 84/572/EEC: Commission Decision of 14 November 1984 amending Decision 83/421/EEC as regards the list of establishments in Norway approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  agri-foodstuffs
 Date Published: 1984-12-05

 Avis juridique important|31984D057284/572/EEC: Commission Decision of 14 November 1984 amending Decision 83/421/EEC as regards the list of establishments in Norway approved for the purpose of importing fresh meat into the Community Official Journal L 315 , 05/12/1984 P. 0012 - 0013 Spanish special edition: Chapter 03 Volume 32 P. 0219 Portuguese special edition Chapter 03 Volume 32 P. 0219 *****COMMISSION DECISION of 14 November 1984 amending Decision 83/421/EEC as regards the list of establishments in Norway approved for the purpose of importing fresh meat into the Community (84/572/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals, swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1) and 18 (1) (a) and (b) thereof, Having regard to Council Directive 77/96/EEC of 21 December 1976 on the examination for trichinae (trichinella spiralis) upon importation from third countries of fresh meat derived from domestic swine (3), as last amended by Directive 84/319/EEC (4), and in particular Article 4 thereof, Whereas a list of establishments in Norway, approved for the purpose of the importation of fresh meat into the Community, was drawn up initially by Commission Decision 83/421/EEC (5); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals, swine and fresh meat from non-member countries (6) has revealed that the level of hygiene of certain establishments has altered since the last inspection; Whereas this same inspection has shown that some establishments comply with the general and special conditions laid down in Directive 77/96/EEC; whereas, therefore, these establishments may be authorized to submit fresh pigmeat which contains skeletal muscles either to an examination in order to exclude meat containing trichinae or to a freezing treatment which guarantees that any trichinae which may be present in the meat are inactivated; Whereas the list of establishments should, therefore, be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 83/421/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 November 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 26, 31. 1. 1977, p. 67. (4) OJ No L 167, 27. 6. 1984, p. 34. (5) OJ No L 238, 27. 8. 1983, p. 35. (6) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Approval No // Establishment // Address // // // I. BOVINE MEAT Slaughterhouses and cutting premises 1.2.3 // // // // 13 // Agro Fellesslakteri // Egersund // 21 // Boendernes Salgslag // Steinkjer // 22 // Boendernes Salgslag // Husbysjoeen // // // II. PIGMEAT (1) Slaughterhouses and cutting premises 1.2.3 // // // // 13 T // Agro Fellesslakteri // Egersund // 21 T // Boendernes Salgslag // Steinkjer // // // (1) The establishments with the indication 'T' are authorized, within the meaning of Article 4 of Directive 77/96/EEC, to perform the examination for detection of trichinae provided for in Article 2 of the aforementioned Directive.